DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-18 were previously pending and subject to a non-final action Dec. 28, 2020. In the response filed Dec. 31, 2020, claims 1, 7, and 13 were amended. Therefore, claims 1-18 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see pages 12-16, filed Dec. 31, 2020 with respect to claims 1-18 regarding 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bienkowski et al. (US PAT: 9,063,742, Filed: Date: Dec. 17, 2013, hereinafter “Bienkowski”) in view of Dang et al. (US PGPUB: 20120159434, Filed: Date: Dec. 20, 2010, hereinafter “Dang”) in view of Bargeron et al. (US PGPUB: 20100017701, Filed: Date: Jul. 27, 2009, hereinafter “Bargeron”) and in further view of Coqueret et al. (US PGPUB: 20090083268, Pub Date: Mar. 26, 2009, hereinafter “Coqueret”).
Regarding independents claim 1, Bienkowski teaches: A computer-implemented method to notify users of changes to critical artefacts in a software configuration management system, the computer-implement method comprising: (Bienkowski – [Col. 2 lines 42-55] a desktop computer, a laptop computer…, with memory and a processor) 
identifying, by one or more processors, a document, said document being accessible to a revision control system; (Bienkowski – [Col. 5 lines 14-24] user may identify file of a program code, [Col. 6 lines 11-20] the program code may be stored in a system allowing tracking of revision history)
identifying, by the one or more processors, at least two document versions, said at least two document versions being for said document, said at least two document versions being accessible to said revision control system; (Bienkowski – [Col. 7 lines 45-67] document versions may be stored using version control, [Col. 13 lines 42-59] user may select various versions)
receiving, by the one or more processors, a plurality of critical artefacts, (Bienkowski – [Col. 2 lines 16-33, Col. 6 lines 50, Col. 7 line 21] user may enter elements of code to initiate a new revision, user may select elements of the code to initiate comparison, selected elements of code may be critical artefacts, [Col. 11 lines 30-41] user may select specific code elements the user is interested in tracking the changes)
parsing, by the one or more processors, each of said at least two document versions for said plurality of critical artefacts to yield a critical artefact table for each of said at least two document versions; (Bienkowski – [Col. 7 lines 45-56] versions of the code elements may be identified and stored in a structure, [Col. 6 lines 45-49] the data structure may be a table)
comparing, by the one or more processors, said critical artefact table for a first version of said at least two document versions with said critical artefact table for a second version of said at least two document versions; (Bienkowski – [Col. 6 lines 11-59] Fig. 5B code portions or each version are identified and stored in a structure that shows a comparison of the revisions of the code portion, [Col. 6 lines 45-49] the structure may be a table)
identifying, by the one or more processors, one or more corresponding critical artefacts, said one or more corresponding critical artefacts being referenced from both said critical artefact table for said first version and said critical artefact table for said second version; (Bienkowski – [Col. 6 lines 11-59] Fig. 5B code portions or each version are identified and stored in a structure that shows a comparison of the revisions of the code portion, [Col. 6 lines 45-49] the structure may be a table)
comparing, by the one or more processors, each of said at least two document versions to yield a set of differences between said at least two document versions; (Bienkowski – [Col. 13 lines 42-59] a user may compare different versions)
organizing, by the one or more processors, said set of differences between said at least two document versions based on said one or more corresponding critical artefacts; (Bienkowski – [Col. 7 lines 45-56] Fig. 1D, 5B differences may be shown for each selected code element)
Bienkowski does not explicitly teach: creating, by the one or more processors, a user notification based on said organized set of differences wherein the user notification is an email comprising the organized set of differences, including the one or more corresponding critical artefacts and an indication whether the one or more critical artefacts are added modified or deleted; and outputting, by the one or more processors, said user notification to one or more subscribed users by sending the one or more subscribed users an email comprising a description of the set of differences, the names of the one or more persons making associated changes in the set of differences and when the associated changes were made.
However, Dang teaches: creating, by the one or more processors, a user notification based on said organized set of differences, wherein the user notification is an email comprising the organized set of differences, including the one or more corresponding critical artefacts and an indication whether the one or more critical artefacts are added modified or deleted; (Dang – [0021] The notification may be provided to user that have relationship to the code (subscribed users). [0026] FIG. 2 is a flow diagram that illustrates processing of the code verification system to notify a software developer that software code exists related to software code the developer is modifying, in one embodiment. The system may identify language features, blocks of code, variable information, class and other data structure information, function information, and so forth. The system also parses source code the developer is currently working on to compare to previously parsed software code in the index.  [0032] the notification may include information describing the change, identifying the developer that made the change, and any information provided by the developer describing a motivation for the change. The notification may be an email that describes the changes.)
and outputting, by the one or more processors, said user notification to one or more subscribed users by sending the one or more subscribed users an email comprising a description of the set of differences, the names of the one or more persons making associated changes in the set of differences (Dang – [0021] The notification may be provided to user that have relationship to the code (subscribed users) [0032] the system may provide automated notification to other developers regarding changes or differences in cloned code, the notification may be an email that describes the changes. The system also parses source code the developer is currently working on to compare to previously parsed software code in the index. )
It would be obvious to one ordinary skilled in the art before the effective filing date to combine the teachings of Bienkowski and Dang as both teach aspects of code version control.  Bienkowski teaches version control.  Dang further teaches that version control may include notification such as email to alert users of changes.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of code review as suggested by Dang (Dang – [0004]).  One 

Dang does not explicitly teach: when the associate changes were made. 
However, Bargeron teaches: and outputting, by the one or more processors, said user notification to one or more subscribed users by sending the one or more subscribed users an email comprising a description of the set of differences, the names of the one or more persons making associated changes in the set of differences and when the associated changes were made. (Bargeron – [0043] Fig. 4 email notification of information about multiple documents versions, information of the changes, the user names who make the changes, and date and time of when the changes were made.)
Accordingly, it would be obvious to one ordinary skilled in the art before the effective filing date to have combine the teachings of Bienkowski, Dang and Bargeron. Because Bienkowski, Dang, and Bargeron are in the same/similar field of endeavor of comparing document changes through a revision system. One of ordinary skill in the art would have been motivated to make such a combination in order to provide users with an efficient way to send notification history to other developer/users as soon as changes are made to a document in real-time.

Bienkowski continue to teach wherein the critical artefacts are identified by tags, (Bienkowski – [Col. 7 lines 45-67] document versions may be stored using version control, [Col. 13 lines 42-59] user may select various versions) does not 
However, Coqueret teaches: wherein the critical artefacts are identified by tags, respectively, formed by concatenation of elements, separated by one or more special characters, (Coqueret – [0071-0072] Referring to Fig. 5 methods for obtaining definitions is described. An artifact “HelloWord.java”, have variability point of “sayHello”, that has multiple variant definitions (sayHello 1, sayHello 2, and sayHello 3) mapped to the artifact for Java class HelloWorld.java. [0082] Referring to Fig. 7, coding software variants in a version control system is illustrated. The different between versions 1.0, 1.1, and 1.2 may be defined as changes described with respect to the HelloWorld.java and sayHello variant methods depicted in Fig. 5. [0091] The period (.) represents the special character, for example HelloWord.java v1.6 and the revision of the file artifact can contain the variant data.) 
comprising one or more unique identifiers of modules associated with the critical artefacts, unique identifiers of one or more nested snippets, (Coqueret – [0071-0072] Referring to Fig. 5, the function “sayHello 1, 2, and 3” represent a group of functions (snippets) with code that can be identified by version number or function name (sayHello 1, 2, or 3) [0083] In some embodiments a user can supply a variant code that associates a variant or version with a variability point or, associates variants that can be substituted for each other.)
one or more keywords corresponding to definitions of the one or more nested snippets and one or more names associated with the one or more nested snippets; (Coqueret – [0083] In one embodiment, when a developer has a check in request for version 1.2, the developer may use the "variant-123" keyword in as a check in comment. Similarly, the "variant-123" keyword can be utilized to check in version 1.8 and so on to create a group of variants. The same keyword can be entered for variants with similar functionality and for variant that can be inserted at the same variability point.)
Accordingly, it would be obvious to one ordinary skilled in the art before the effective filing date to have combine the teachings of Bienkowski, Dang, Bargeron and Coqueret. Since Bienkowski, Dang, Bargeron and Coqueret are in the same field of endeavor of comparing document changes through a revision system. One of ordinary skill in the art would have been motivated to make such a combination in order to provide users with an efficient way to send notification history to other developer/users as soon as changes are made to a document in real-time.

Regarding dependents claim 2, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 1 as outlined above.
Bienkowski teaches: wherein: parsing each of said two document versions for said plurality of critical artefacts to yield a critical artefact table for each of said at least two document versions comprises, for each critical artefact of said critical artefact table, (Bienkowski – [Col. 12 lines 12-17] versions of code elements may include a version number)

Regarding dependents claim 3, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 1 as outlined above.
Bienkowski teaches: that said document comprises source code for a computer software program, said source code being expressed in a computer programming language (Bienkowski – [Col. 5 lines 14-44]).

Regarding dependents claim 4, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 3 as outlined above.
Bienkowski teaches: that each of said plurality of critical artefacts comprise one or more code expressions for said computer programming language selected from a list consisting of: (a)    methods; (b)    functions; (c)    if statements; (d)    else statements; (e)    while loops; (f)    for loops; (g)    switch commands; and (h)    global variable definitions. (Bienkowski – [Col. 5 line 56] [Col. 6 line 10])

Regarding dependents claim 5, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 1 as outlined above.
Bienkowski teaches: that receiving a plurality of critical artefacts is responsive to user input (Bienkowski − [Col. 2 lines 16-33], [Col. 6 lines 50], [Col. 7 line 21] user may enter elements of code to initiate a new revision, user may select elements of the code to initiate comparison).

Regarding dependents claim 6, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 1 as outlined above.
Bienkowski teaches: that identifying one or more corresponding critical artefacts is responsive to input identifying a current document version, said current document version being one of said at least two document versions (Bienkowski – [Col. 11 lines 60-67] version history may include the current version).

Regarding independents claim 7, Bienkowski teaches: A computer program product for notifying users of changes to critical artefacts in a software configuration management system, the computer program product comprising: (Bienkowski – [Col. 2 lines 42-55] a desktop computer, a laptop computer…, with memory and a processor)
one or more computer readable storage media (Fig. 3) and program instructions stored on said one or more computer readable storage media, said program instructions comprising instructions to: (Bienkowski – [Col. 2 lines 42-55] a desktop computer, a laptop computer…, with memory and a processor)
identify a document, said document being accessible to a revision control system; (Bienkowski – [Col. 5 lines 14-24] user may identify file of a program code, [Col. 6 lines 11-20] the program code may be stored in a system allowing tracking of revision history)
identify at least two document versions, said at least two document versions being for said document, said at least two document versions being accessible to said (Bienkowski – [Col. 7 lines 45-67] document versions may be stored using version control, [Col. 13 lines 42-59] user may select various versions)
receive a plurality of critical artefacts, (Bienkowski – [Col. 2 lines 16-33, Col. 6 lines 50, Col. 7 line 21] user may enter elements of code to initiate a new revision, user may select elements of the code to initiate comparison, selected elements of code may be critical artefacts, [Col. 11 lines 30-41] user may select specific code elements the user is interested in tracking the changes)
parse each of said at least two document versions for said plurality of critical artefacts to yield a critical artefact table for each of said at least two document versions; (Bienkowski – [Col. 7 lines 45-56] versions of the code elements may be identified and stored in a structure, [Col. 6 lines 45-49] the data structure may be a table)
compare said critical artefact table for a first version of said at least two document versions with said critical artefact table for a second version of said at least two document versions; (Bienkowski – [Col. 6 lines 11-59] Fig. 5B code portions or each version are identified and stored in a structure that shows a comparison of the revisions of the code portion, [Col. 6 lines 45-49] the structure may be a table)
identify one or more corresponding critical artefacts, said one or more corresponding critical artefacts being referenced from both said critical artefact table for said first version and said critical artefact table for said second version; (Bienkowski – [Col. 6 lines 11-59] Fig. 5B code portions or each version are identified and stored in a structure that shows a comparison of the revisions of the code portion, [Col. 6 lines 45-49] the structure may be a table)
compare each of said at least two document versions to yield a set of differences between said at least two document versions; (Bienkowski – [Col. 13 lines 42-59] a user may compare different versions)
organize said set of differences between said at least two document versions based on said one or more corresponding critical artefacts; (Bienkowski – [Col. 7 lines 45-56] Fig. 1D, 5B differences may be shown for each selected code element)
Bienkowski does not explicitly teach: create a user notification based on said organized set of differences, wherein the user notification is an email comprising the organized set of differences, including the one or more corresponding critical artefacts and an indication whether the one or more critical artefacts are added modified or deleted; and output said user notification to one or more subscribed users by sending the one or more subscribed users an email comprising a description of the set of differences, the names of the one or more persons making associated changes in the set of differences and when the associated changes were made.
However, Dang teaches: create a user notification based on said organized set of differences, wherein the user notification is an email comprising the organized set of differences, including the one or more corresponding critical artefacts and an indication whether the one or more critical artefacts are added modified or deleted; (Dang – [0021] The notification may be provided to user that have relationship to the code (subscribed users). [0026] FIG. 2 is a flow diagram that illustrates processing of the code verification system to notify a software developer that software code exists related to software code the developer is modifying, in one embodiment. The system may identify language features, blocks of code, variable information, class and other data structure information, function information, and so forth. The system also parses source code the developer is currently working on to compare to previously parsed software code in the index.  [0032] the notification may include information describing the change, identifying the developer that made the change, and any information provided by the developer describing a motivation for the change. The notification may be an email that describes the changes.)
and output said user notification to one or more subscribed users by sending the one or more subscribed users an email comprising a description of the set of differences, the names of the one or more persons making associated changes in the set of differences (Dang – [0021] The notification may be provided to user that have relationship to the code (subscribed users) [0032] the system may provide automated notification to other developers regarding changes or differences in cloned code, the notification may be an email that describes the changes. The system also parses source code the developer is currently working on to compare to previously parsed software code in the index. )
It would be obvious to one ordinary skilled in the art before the effective filing date to combine the teachings of Bienkowski and Dang as both teach aspects of code version control.  Bienkowski teaches version control.  Dang further teaches that version control may include notification such as email to alert users of changes.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of code review as suggested by Dang (Dang – [0004]).  One 

Dang does not explicitly teach: when the associate changes were made. 
However, Bargeron teaches: and output said user notification to one or more subscribed users by sending the one or more subscribed users an email comprising a description of the set of differences, the names of the one or more persons making associated changes in the set of differences and when the associated changes were made. (Bargeron – [0043] Fig. 4 email notification of information about multiple documents versions, information of the changes, the user names who make the changes, and date and time of when the changes were made.)
Accordingly, it would be obvious to one ordinary skilled in the art before the effective filing date to have combine the teachings of Bienkowski, Dang and Bargeron. Because Bienkowski, Dang, and Bargeron are in the same/similar field of endeavor of comparing document changes through a revision system. One of ordinary skill in the art would have been motivated to make such a combination in order to provide users with an efficient way to send notification history to other developer/users as soon as changes are made to a document in real-time.

Bienkowski continue to teach wherein the critical artefacts are identified by tags, (Bienkowski – [Col. 7 lines 45-67] document versions may be stored using version control, [Col. 13 lines 42-59] user may select various versions) does not explicitly teach: respectively, formed by concatenation of elements, separated by one or 
However, Coqueret teaches: wherein the critical artefacts are identified by tags, respectively, formed by concatenation of elements, separated by one or more special characters, (Coqueret – [0071-0072] Referring to Fig. 5 methods for obtaining definitions is described. An artifact “HelloWord.java”, have variability point of “sayHello”, that has multiple variant definitions (sayHello 1, sayHello 2, and sayHello 3) mapped to the artifact for Java class HelloWorld.java. [0082] Referring to Fig. 7, coding software variants in a version control system is illustrated. The different between versions 1.0, 1.1, and 1.2 may be defined as changes described with respect to the HelloWorld.java and sayHello variant methods depicted in Fig. 5. [0091] The period (.) represents the special character, for example HelloWord.java v1.6 and the revision of the file artifact can contain the variant data.)
comprising one or more unique identifiers of modules associated with the critical artefacts, unique identifiers of one or more nested snippets, (Coqueret – [0071-0072] Referring to Fig. 5, the function “sayHello 1, 2, and 3” represent a group of functions (snippets) with code that can be identified by version number or function name (sayHello 1, 2, or 3) [0083] In some embodiments a user can supply a variant code that associates a variant or version with a variability point or, associates variants that can be substituted for each other.)
one or more keywords corresponding to definitions of the one or more nested snippets and one or more names associated with the one or more nested snippets; (Coqueret – [0083] In one embodiment, when a developer has a check in request for version 1.2, the developer may use the "variant-123" keyword in as a check in comment. Similarly, the "variant-123" keyword can be utilized to check in version 1.8 and so on to create a group of variants. The same keyword can be entered for variants with similar functionality and for variant that can be inserted at the same variability point.)
Accordingly, it would be obvious to one ordinary skilled in the art before the effective filing date to have combine the teachings of Bienkowski, Dang, Bargeron and Coqueret. Since Bienkowski, Dang, Bargeron and Coqueret are in the same field of endeavor of comparing document changes through a revision system. One of ordinary skill in the art would have been motivated to make such a combination in order to provide users with an efficient way to send notification history to other developer/users as soon as changes are made to a document in real-time.

Regarding dependents claim 8, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 7 as outlined above.
Bienkowski teaches: that instructions to parse each of said two document versions for said plurality of critical artefacts to yield a critical artefact table for each of said at least two document versions comprises and, for each critical artefact of said critical artefact table, instructions to assign a tag said tag comprising an identifier. (Bienkowski – [Col. 12 lines 12-17] versions of code elements may include a version number)

Regarding dependents claim 9, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 7 as outlined above.
Bienkowski teaches: that said document comprises source code for a computer software program, said source code being expressed in a computer programming language. (Bienkowski – [Col. 5 lines 14-44]).

Regarding dependents claim 10, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 9 as outlined above.
Bienkowski teaches: that each of said plurality of critical artefacts comprise one or more code expressions for said computer programming language selected from a list consisting of: (a)    methods; (b)    functions; (c)    if statements; (d)    else statements; (e)    while loops; (f)    for loops; (g)    switch commands;    and (h)    global variable definitions (Bienkowski – [Col. 5 line 56] [Col. 6 line 10]).

Regarding dependents claim 11, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 7 as outlined above.
Bienkowski teaches: that said instructions to receive a plurality of critical artefacts is responsive to user input. (Bienkowski − [Col. 2 lines 16-33], [Col. 6 lines 50], [Col. 7 line 21] user may enter elements of code to initiate a new revision, user may select elements of the code to initiate comparison).

Regarding dependents claim 12, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 7 as outlined above.
Bienkowski teaches: that said instructions to identify one or more corresponding critical artefacts are performed responsively to input identifying a current document version, said current document version being one of said at least two document versions. (Bienkowski – [Col. 11 lines 60-67] version history may include the current version).

Regarding independents claim 13, Bienkowski teaches: A computer system for notifying users of changes to critical artefacts in a software configuration management system, the computer system comprising: (Bienkowski – [Col. 2 lines 42-55] a desktop computer, a laptop computer…, with memory and a processor)
one or more computer processors; one or more computer readable storage media; computer program instructions; and said computer program instructions being stored on said computer readable storage media for execution by at least one of said one or more processors, (Fig. 3), said computer program instructions comprising instructions to: (Bienkowski – [Col. 2 lines 42-55] a desktop computer, a laptop computer…, with memory and a processor)
identify a document, said document being accessible to a revision control system; (Bienkowski – [Col. 5 lines 14-24] user may identify file of a program code, [Col. 6 lines 11-20] the program code may be stored in a system allowing tracking of revision history)
identify at least two document versions, said at least two document versions being for said document, said at least two document versions being accessible to said revision control system; (Bienkowski – [Col. 7 lines 45-67] document versions may be stored using version control, [Col. 13 lines 42-59] user may select various versions)
receive a plurality of critical artefacts, (Bienkowski − [Col. 2 lines 16-33], [Col. 6 lines 50], [Col. 7 line 21] user may enter elements of code to initiate a new revision, user may select elements of the code to initiate comparison).
parse each of said at least two document versions for said plurality of critical artefacts to yield a critical artefact table for each of said at least two document versions; (Bienkowski – [Col. 7 lines 45-56] versions of the code elements may be identified and stored in a structure, [Col. 6 lines 45-49] the data structure may be a table)
compare said critical artefact table for a first version of said at least two document versions with said critical artefact table for a second version of said at least two document versions; (Bienkowski – [Col. 6 lines 11-59] Fig. 5B code portions or each version are identified and stored in a structure that shows a comparison of the revisions of the code portion, [Col. 6 lines 45-49] the structure may be a table)
identify one or more corresponding critical artefacts, said one or more corresponding critical artefacts being referenced from both said critical artefact table for said first version and said critical artefact table for said second version; (Bienkowski – [Col. 6 lines 11-59] Fig. 5B code portions or each version are identified and stored in a structure that shows a comparison of the revisions of the code portion, [Col. 6 lines 45-49] the structure may be a table)
compare each of said at least two document versions to yield a set of differences between said at least two document versions; (Bienkowski – [Col. 13 lines 42-59] a user may compare different versions)
and organize said set of differences between said at least two document versions based on said one or more corresponding critical artefacts; (Bienkowski – [Col. 7 lines 45-56] Fig. 1D, 5B differences may be shown for each selected code element)
Bienkowski does not explicitly teach: create a user notification based on said organized set of differences, wherein the user notification is an email comprising the organized set of differences, including the one or more corresponding critical artefacts and an indication whether the one or more critical artefacts are added modified or deleted; and output said user notification to one or more subscribed users by sending the one or more subscribed users an email comprising a description of the set of differences, the names of the one or more persons making associated changes in the set of differences and when the associated changes were made.
However, Dang teaches: create a user notification based on said organized set of differences, wherein the user notification is an email comprising the organized set of differences, including the one or more corresponding critical artefacts and an indication whether the one or more critical artefacts are added modified or deleted; (Dang – [0021] The notification may be provided to user that have relationship to the code (subscribed users). [0026] FIG. 2 is a flow diagram that illustrates processing of the code verification system to notify a software developer that software code exists related to software code the developer is modifying, in one embodiment. The system may identify language features, blocks of code, variable information, class and other data structure information, function information, and so forth. The system also parses source code the developer is currently working on to compare to previously parsed software code in the index.  [0032] the notification may include information describing the change, identifying the developer that made the change, and any information provided by the developer describing a motivation for the change. The notification may be an email that describes the changes.)
output said user notification to one or more subscribed users by sending the one or more subscribed users an email comprising a description of the set of differences, the names of the one or more persons making associated changes in the set of differences (Dang – [0021] The notification may be provided to user that have relationship to the code (subscribed users) [0032] the system may provide automated notification to other developers regarding changes or differences in cloned code, the notification may be an email that describes the changes. The system also parses source code the developer is currently working on to compare to previously parsed software code in the index.)
It would be obvious to one ordinary skilled in the art before the effective filing date to combine the teachings of Bienkowski and Dang as both teach aspects of code version control.  Bienkowski teaches version control.  Dang further teaches that version control may include notification such as email to alert users of changes.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of code review as suggested by Dang (Dang – [0004]).  One 

Dang does not explicitly teach: when the associate changes were made. 
However, Bargeron teaches: output said user notification to one or more subscribed users by sending the one or more subscribed users an email comprising a description of the set of differences, the names of the one or more persons making associated changes in the set of differences and when the associated changes were made. (Bargeron – [0043] Fig. 4 email notification of information about multiple documents versions, information of the changes, the user names who make the changes, and date and time of when the changes were made.)
Accordingly, it would be obvious to one ordinary skilled in the art before the effective filing date to have combine the teachings of Bienkowski, Dang and Bargeron. Because Bienkowski, Dang, and Bargeron are in the same/similar field of endeavor of comparing document changes through a revision system. One of ordinary skill in the art would have been motivated to make such a combination in order to provide users with an efficient way to send notification history to other developer/users as soon as changes are made to a document in real-time.

Bienkowski continue to teach wherein the critical artefacts are identified by tags, (Bienkowski – [Col. 7 lines 45-67] document versions may be stored using version control, [Col. 13 lines 42-59] user may select various versions) does not explicitly teach: wherein critical artefacts are identified by tags, respectively, formed by 
However, Coqueret teaches: wherein the critical artefacts are identified by tags, respectively, formed by concatenation of elements, separated by one or more special characters, (Coqueret – [0071-0072] Referring to Fig. 5 methods for obtaining definitions is described. An artifact “HelloWord.java”, have variability point of “sayHello”, that has multiple variant definitions (sayHello 1, sayHello 2, and sayHello 3) mapped to the artifact for Java class HelloWorld.java. [0082] Referring to Fig. 7, coding software variants in a version control system is illustrated. The different between versions 1.0, 1.1, and 1.2 may be defined as changes described with respect to the HelloWorld.java and sayHello variant methods depicted in Fig. 5. [0091] The period (.) represents the special character, for example HelloWord.java v1.6 and the revision of the file artifact can contain the variant data.)
comprising one or more unique identifiers of modules associated with the critical artefacts, unique identifiers of one or more nested snippets, (Coqueret – [0071-0072] Referring to Fig. 5, the function “sayHello 1, 2, and 3” represent a group of functions (snippets) with code that can be identified by version number or function name (sayHello 1, 2, or 3) [0083] In some embodiments a user can supply a variant code that associates a variant or version with a variability point or, associates variants that can be substituted for each other.)
one or more keywords corresponding to definitions of the one or more nested snippets and one or more names associated with the one or more nested snippets; (Coqueret – [0083] In one embodiment, when a developer has a check in request for version 1.2, the developer may use the "variant-123" keyword in as a check in comment. Similarly, the "variant-123" keyword can be utilized to check in version 1.8 and so on to create a group of variants. The same keyword can be entered for variants with similar functionality and for variant that can be inserted at the same variability point.)
Accordingly, it would be obvious to one ordinary skilled in the art before the effective filing date to have combine the teachings of Bienkowski, Dang, Bargeron and Coqueret. Since Bienkowski, Dang, Bargeron and Coqueret are in the same field of endeavor of comparing document changes through a revision system. One of ordinary skill in the art would have been motivated to make such a combination in order to provide users with an efficient way to send notification history to other developer/users as soon as changes are made to a document in real-time.

Regarding dependents claim 14, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 13 as outlined above.
Bienkowski teaches: that instructions to parse each of said two document versions for said plurality of critical artefacts to yield a critical artefact table for each of said at least two document versions comprises, for each critical artefact of said critical (Bienkowski – [Col. 12 lines 12-17] versions of code elements may include a version number).

Regarding dependents claim 15, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 13 as outlined above.
Bienkowski teaches: that said document comprises source code for a computer software program, said source code being expressed in a computer programming language. (Bienkowski – [Col. 5 lines 14-44]).

Regarding dependents claim 16, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 15 as outlined above.
Bienkowski teaches: that each of said plurality of critical artefacts comprise one or more code expressions for said computer programming language selected from a list consisting of: (a)    methods; (b)    functions; (c)    if statements; (d)    else statements; (e)    while loops; (f)    for loops; (g)    switch commands;    and (h)    global variable definitions (Bienkowski – [Col. 5 line 56] [Col. 6 line 10]).

Regarding dependents claim 17, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 13 as outlined above.
Bienkowski teaches: teaches that said instructions to receive a plurality of critical artefacts is responsive to user input. (Bienkowski − [Col. 2 lines 16-33], [Col. 6 lines 50], [Col. 7 line 21] user may enter elements of code to initiate a new revision, user may select elements of the code to initiate comparison).

Regarding dependents claim 18, Bienkowski, Dang, Bargeron and Coqueret discloses all the features with respect to claim 13 as outlined above.
Bienkowski teaches: that instructions to identify one or more corresponding critical artefacts is responsive to input identifying a current document version, said current document version being one of said at least two document versions. (Bienkowski – [Col. 11 lines 60-67] version history may include the current version).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177